Rothcock, Ch., J.
A careful reading of the evidence in the case leads us to the conclusion that appellants obtained a more favorable decree than they were entitled to. The notes and mortgage were assigned in writing to the plaintiff. The evidence does not show that she is not the owner. We think the court correctly found that she is the absolute owner.
*130■ We think it is not shown by a preponderance of the evidence that any usury entered into the notes. But, as the court below found that the payment of more than ten per cent per annum was contracted for as to certain other notes not in suit, and that the note which was due when the assignment was made to the plaintiff was affected thereby, and as plaintiff does not appeal, the decree will not be disturbed.
. The conveyance by the wife of Winch being on file in the court below to be delivered to the defendants, they are not prejudiced by the fact that she did not join with her husband in the original deed. Whether or not an outstanding contingent right .of dower would be available as a defense or as a counter-claim, we need not determine.
Complaint is made that the costs were not taxed to the plaintiff, and that an attorney’s fee was taxed against the defendants. As we have found’ that the plea of usury was not established by the evidence, we cannot disturb this part of the decree.
AFFIRMED.